                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


ROBERT L. TATUM,
               Plaintiff,

       v.                                                  Case No. 19-C-1591

C.O. SEAN HENDERSON, et al.,
               Defendants.


                                  DECISION AND ORDER

       In 2011, while he was incarcerated, plaintiff Robert Tatum commenced an action

in this court that was docketed as case 11-C-1131. The case was assigned to Judge

Rudolph T. Randa, who permitted Tatum to proceed in forma pauperis under 28 U.S.C.

§ 1915. In the years that followed, the plaintiff incurred three “strikes” for purposes of

§ 1915(g), meaning that the plaintiff brought three federal civil actions or appeals that

were dismissed as frivolous, malicious, or for failure to state a claim upon which relief

may be granted. See Order of Feb. 21, 2017 in Seventh Circuit Case No. 16-3974 (finding

that plaintiff had incurred three strikes). Thus, as of the date on which the plaintiff incurred

his third strike (February 12, 2016), the plaintiff lost the ability to bring an action or appeal

in a federal court without prepaying the filing fee unless he was under imminent danger

of serious physical injury.

       In July 2016, case 11-C-1131 was reassigned to me. In an order dated February

15, 2019, I determined that the plaintiff had improperly joined dozens of unrelated claims

against different parties, in violation of Federal Rule of Civil Procedure 20. I severed some

of the misjoined claims into four separate actions. One of those actions is still pending as

Case No. 11-C-1131. The present action is one of the actions that were created following



            Case 2:19-cv-01591-LA Filed 06/08/20 Page 1 of 4 Document 9
the severance. Because it is a new action, the plaintiff must pay a separate filing fee. See

Taylor v. Brown, 787 F.3d 851, 853 (7th Cir. 2015). After I assessed the fee, the plaintiff

filed a motion to proceed in forma pauperis. In this motion, the plaintiff recognizes that he

has incurred three strikes, but he contends that he should be allowed to proceed in forma

pauperis in this action even though he is not in imminent danger. He makes three

arguments: (1) that I should read an equitable exception into § 1915(g); (2) that § 1915(g)

is unconstitutional; and (3) that the courts that dismissed his prior actions or appeals as

frivolous or for failure to state a claim erred in doing so.

       In his first argument, the plaintiff contends that because he had not incurred three

strikes in 2011, when he misjoined the claims in this action with those in Case 11-C-1131,

as a matter of equity he should be allowed to proceed in forma pauperis now. However,

to my knowledge, no court has recognized an equitable exception to § 1915(g). Moreover,

the statute itself lists one exception—for prisoners in imminent danger of serious physical

injury—and this implies that Congress did not intend to create others. But even if a court

could create an equitable exception to § 1915(g), I would not do so here. Section 1915(g)

contemplates that strikes incurred while a suit is pending can result in a plaintiff’s losing

the ability to obtain pauper status during later stages of the suit, even if the suit was

commenced before three strikes were incurred. For example, a plaintiff who incurs a third

strike in one civil action while a separate suit is pending in the district court will lose the

ability to obtain pauper status in any future appeal from the district court’s orders in the

separate suit. This will be so even if the plaintiff was granted leave to proceed in forma

pauperis in the district court before he incurred the third strike. The circumstances of the

present case are equitably no different than the circumstances in my example. In both




                                               2
           Case 2:19-cv-01591-LA Filed 06/08/20 Page 2 of 4 Document 9
circumstances, strikes that were incurred while the original action was pending deprive

the plaintiff of the ability to obtain pauper status during later stages of the same case.

Accordingly, I will not make an equitable exception to § 1915(g) here.

       Next, the plaintiff contends that the three strikes provision of § 1915(g) is

unconstitutional. However, the Seventh Circuit (along with every other circuit to have

addressed the question) has concluded that § 1915(g) is constitutional. See Lewis v.

Sullivan, 279 F.3d 526, 528 (7th Cir. 2002). Here, the plaintiff makes a constitutional

argument that was not explicitly addressed in Lewis or the other appellate cases, but the

argument does not achieve a different result. The plaintiff contends that, to the extent

§ 1915(g) requires a court to impose a strike when it dismisses a suit for failure to state a

claim upon which relief may be granted, rather than for being frivolous or malicious, it

“chills” plaintiffs from bringing suits that raise novel, or “close call,” legal issues. See ECF

No. 8 at 2. The plaintiff suggests that a prisoner’s fear of incurring a strike and later being

precluded from obtaining pauper status may discourage him from filing the novel suit. The

plaintiff contends that such a chilling effect would violate the First Amendment. However,

under the First Amendment, chilling principles protect speech, not lawsuits. See, e.g.,

Reno v. Am Civil Liberties Union, 521 U.S. 844, 871–72 (1997). Nothing in the First

Amendment suggests that Congress cannot pass a law that causes a prisoner to think

twice before filing a lawsuit that, while not patently frivolous, nonetheless stands a good

chance of being dismissed for failure to state a claim. Notably, a litigant has no

constitutional entitlement to bring a lawsuit without prepaying the filing fee, and the three

strikes rule does not unconstitutionally burden a prisoner’s access to the courts. See

Lewis, 279 F.3d at 528–31. For these reasons, I conclude that § 1915(g) does not violate




                                               3
           Case 2:19-cv-01591-LA Filed 06/08/20 Page 3 of 4 Document 9
the Constitution by discouraging prisoners from bringing suits that, while not frivolous or

malicious, are likely to be dismissed for failure to state a claim.

       Finally, the plaintiff argues that § 1915(g) should not apply to him because the

courts that dismissed the suits in which he incurred the strikes erred in dismissing those

suits. However, § 1915(g) does not authorize courts to entertain collateral attacks on

judgments in prior actions or appeals. See Hoffmann v. Pulido, 928 F.3d 1147, 1150–51

(9th Cir. 2019). To the extent the plaintiff believes the courts made errors in dismissing

his prior cases or appeals, his remedy was to pursue whatever direct appeal rights he

had remaining at the time the errors were committed.

       In short, the plaintiff has incurred three strikes for purposes of § 1915(g) and is not

in imminent danger of serious physical injury. Therefore, he cannot proceed in forma

pauperis in this action and must prepay the full filing fee.

       Accordingly, IT IS ORDERED that the plaintiff’s motion for leave to proceed without

prepayment of the filing fee (ECF No. 8) is DENIED.

       IT IS FURTHER ORDERED that if the plaintiff does not pay the full filing fee to the

Clerk of Court on or before June 25, 2020, I will enter an order dismissing this action for

failure to pay the filing fee.

       Dated at Milwaukee, Wisconsin, this 8th day of June, 2020.


                                    s/Lynn Adelman_____
                                    LYNN ADELMAN
                                    District Judge




                                              4
           Case 2:19-cv-01591-LA Filed 06/08/20 Page 4 of 4 Document 9
